Citation Nr: 9930304	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a mental disorder.

2.  Entitlement to service connection for disability 
manifested by rectal bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1965 to 
April 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for a mental disorder and rectal bleeding.  The appellant 
filed a Notice of Disagreement (NOD) in April 1998.  In 
January 1999, the Board remanded these issues to the RO for 
issuance of a Statement of the Case (SOC).  See Manlincon v. 
West, 12 Vet.App. 238 (1999).  The RO issued an SOC in April 
1999, and the appellant perfected his substantive appeal by 
means of a Form 9 filing dated in May 1999.

The appellant's claim for service connection for a mental 
disorder is addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the rectal bleeding claim has been obtained by the RO.

2.  Internal hemorrhoids were first manifested by rectal 
bleeding in service.


CONCLUSION OF LAW

Hemorrhoids were incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends that his rectal bleeding was first 
treated, or manifested during service.  In this regard, 
service medical records do show treatment for an episode of 
rectal bleeding in September 1968.  At that time, examination 
revealed a small healing anal fissure with small sentinel 
pile and medium sized internal hemorrhoids.  The remainder of 
his service medical records are negative for further 
complaint, treatment, manifestation or diagnosis of rectal 
bleeding.  His separation examination, dated in February 
1972, indicated a "normal" clinical evaluation of the anus 
and rectum.

The appellant further contends that he continued to 
experience rectal bleeding following service.  On VA general 
medical examination, dated in December 1994, he denied 
history of tarry stools or hematochezia.  VA hematologic and 
intestinal disorders examinations, also dated in December 
1994, were negative for complaint, treatment, manifestation 
or diagnosis of disorder(s) of the anus or rectum.  VA 
clinical records first show treatment for guaiac positive 
stools in March 1995.  Colonoscopy findings revealed a colon 
polyp, diverticulae and internal hemorrhoids. 

In this case, the record shows that the appellant received 
treatment for a chronic disable, namely internal hemorrhoids, 
manifested by rectal bleeding, during service.  The existence 
of this disability has been confirmed medically after 
service.  Accordingly, service connection for hemorrhoids is 
warranted.  The other disorders of the lower intestinal tract 
that were observed on the colonoscopy performed in March 
1995, colon polyp and diverticula, are not linked by the 
medical evidence to service.  

The benefit of the doubt has been applied in favor of the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).


ORDER

Service connection for hemorrhoids is granted.


REMAND

The appellant contends that he has a depressive disorder 
which was first treated, or manifested, during service.  
Service medical records do show his report of self- inflicted 
wounds and treatment for numerous superficial lacerations.  
In February 1971, a military examiner commented that he 
manifested symptoms of depressive reaction and hysteria.  He 
also received brief inpatient treatment for being drunk and 
threatening suicide in April 1971.  Based upon this history, 
a professional social worker recently has rendered diagnoses 
of chronic, recurrent major depressive episode and history of 
self- mutilation in military service.  The Board is of the 
opinion that such evidence is sufficient to establish a well 
grounded claim.  See Caluza v. Brown, 7 Vet.App. 498 (1995); 
see also 38 C.F.R. § 3.303 (1999).

However, VA clinical records correlate current diagnoses of 
adjustment disorder with anxious mood and depression to the 
recent onset of physical disability.  Additionally, the 
appellant has failed to submit any records of treatment for 
his claimed acquired psychiatric disorder during the time 
period from his separation from service until approximately 
1994.  As such, the Board is of the opinion that VA 
psychiatric examination, conducted with the benefit of all 
relevant evidence, should be performed before the case is 
decided.  38 U.S.C.A. § 5107(a) (West 1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain current medical records of treatment, 
both VA and private, pertaining to the 
appellant's psychiatric disorder(s).

2.  The RO should ask the appellant to 
identify any additional health care providers 
who treated him for psychiatric problems 
since his separation from service.  All such 
records should be requested.

3.  The appellant is hereby advised that he 
has the right to submit additional evidence 
and argument on the matters in question while 
this case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

4.  Following the receipt of any additional 
records, the appellant should be afforded a 
VA psychiatric examination in order to 
determine the nature and etiology of all 
acquired psychiatric disorders that are 
currently present.  The examination report 
should reflect review by the examiner of all 
pertinent information in the claims folder.  
If a chronic acquired psychiatric disorder is 
present, the examiner should express opinion 
as to whether it is at least as likely as not 
to have begun in service or to have been 
caused or aggravated by incident(s) in 
service.  The examination report should 
include a complete rationale for all opinions 
expressed.  All necessary special studies or 
tests, including psychological testing and 
evaluation, should be accomplished as part of 
this examination.  The claims folder and a 
copy of this remand must be made available to 
the examiner for review prior to the 
examination.

5.  The appellant is hereby advised that, in 
the event he fails to report for VA 
examination without good cause, his original 
compensation claim shall be rated based upon 
the evidence of record.  38 C.F.R. § 3.655(b) 
(1999).

6.  After completion of the above- referenced 
development, the RO should readjudicate the 
claim for service connection for a mental 
disorder with consideration given to any 
additional evidence obtained pursuant to this 
remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case that 
includes the pertinent laws and regulations, 
and be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







